Citation Nr: 1111094	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-03 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In February 2001, the Veteran submitted a lay statement without a waiver of initial RO consideration of that evidence.  Review of the evidence shows that it is not pertinent to the issue of service connection for sleep apnea which is addressed on the merits below.  As such, a waiver of initial RO consideration is not required.  See 38 C.F.R. § 20.1304(c)(2010). 

The issues of entitlement to service connection for bilateral carpal tunnel syndrome and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record does not demonstrate a current diagnosis of sleep apnea.       


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a September 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.   In the present appeal, the September 2007 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's October 1988 entrance examination report, service immunization record, personnel qualification record, and a June 1994 Persian Gulf Registry examination report.

In a November 2006 memorandum, a formal finding on the unavailability of the Veteran's complete service records was made.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the Veteran has been advised of the RO's unsuccessful efforts and has been requested to send any pertinet records he has in his possession.  Thus, the Board concludes VA's duty to assist the Veteran has been satisfied.   

Although an examination or an opinion was not obtained in connection with the Veteran's claim for entitlement to service connection for sleep apnea, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2010).

Here, there is no competent evidence that shows the Veteran has a current disability of sleep apnea.  The RO informed the Veteran in the September 2007 VCAA letter that he would need medical evidence of a relationship between his claimed disability and service; however, the Veteran has not provided such evidence nor indicated where such evidence may be found.

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  As discussed below, the only evidence indicating a possible association between the claimed disorder and service is the Veteran's claim for service connection and generalized testimony during the December 2010 personal hearing.  Consequently, VA was not required to afford him an examination as to the etiology of his claimed disability.    

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

At the December 2010 personal hearing, the Veteran testified that while stationed in Iraq, he began having trouble sleeping before and after the ground war.  After the ground war, he began snoring loudly, breathing with trouble, and waking up with a lot of soot in his nose, ears, and eyes.  He sought treatment from the field main hospital, but was told no treatment could be rendered while in the war.  He has asserted that upon return to the United States, the Veteran sought treatment at Fort Campbell which involved numerous treatment sessions.  He currently experiences night headaches, trouble staying asleep, stops breathing at night, and occasionally falls asleep rather quickly while driving or standing still in the same place.  The Veteran asserts that service connection is warranted for sleep apnea.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the Veteran's available service treatment and personnel records reflects no complaints, treatment, or diagnosis for sleep apnea.  Although the Veteran complained of fatigue in a post service June 1994 Persian Gulf Registry examination report, his claims file is absent of any VA or private treatment records regarding sleep apnea since his discharge from service.  The post-service treatment records do show diagnoses of asthma and that the Veteran had received ongoing treatment for asthma.  However, there is no evidence in the post-service treatment records that show a diagnosis of sleep apnea.  At the hearing in December 2010, the Veteran testified that he was actually being  treated at the VA for asthma and that while he had asked for a C-PAP or mask, not such device had been prescribed.  He also conceded that no private physician had diagnosed sleep apnea.  Therefore, the Board finds that there is a lack of competent and probative evidence of a current diagnosis of sleep apnea, and the evidence of record is void of any medical treatment or diagnosis for this claimed disorder.  

The Veteran was informed in the September 2007 VCAA letter that he must have evidence of a current disability for his claimed sleep apnea.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  Since there is no competent medical evidence of any current "disability," service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

The Board has considered the Veteran's assertions.  The Board also acknowledges his wife's testimony as to witnessing the Veteran stop breathing, snore extremely loud, get cold sweats every night, and toss and turn at night.  However, although the Veteran and his wife are competent to describe symptoms observable to a lay person, they are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that neither the Veteran nor his wife is competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for sleep apnea.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for bilateral carpal tunnel syndrome and a left knee disorder.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for bilateral carpal tunnel syndrome and a left knee disorder, as they are causally related to an in-service injury when he was thrown from a Humvee during a small arms fire and landed on his hands, shoulder, back, head, and knee. 

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was heavy antiarmor weapons infantryman, and he is the recipient of the Combat Infantryman Badge (CIB), along with other medals and awards.  Given his combat status, the Veteran's assertion as to his in-service injuries is accepted and consistent with his active service.  38 U.S.C.A. § 1154(b) (West Supp. 2010); 38 C.F.R. § 3.304(d) (2010).

With regards to the Veteran's claim for bilateral carpal tunnel syndrome, he testified at the December 2010 personal hearing that his hands were bandaged by field medics after the in-service injury, and that he sought treatment for his wrists thirty days after separation from service at the VA Medical Center (VAMC) in Bronx, New York, as well as subsequently at the VA Health Care System (HCS) in Bay Pines, Florida.  Review of the Veteran's post service treatment records reveal a February 2008 VA outpatient treatment record from Bay Pines HCS noting the Veteran's complaint of "pain in joints of hands."  He further testified that while working as a security officer and for the medical records department at North Shore University Hospital, he sustained no injuries or trauma to his wrists.  The Veteran reported currently experiencing numbness in his fingers which stops him from sleeping and holding things for long periods of time, and that he gets his wife to massage his hands at least twice a day for a little comfort.  His wife also testified that she massages his hands every night due to poor circulation and that two fingers on each of the Veteran's hands are permanently numb.  

Next, with regards to the Veteran's claim for a left knee disorder, a June 1994 Persian Gulf Registry examination report notes his complaint of joint pain and swelling in the knee.  In October 2006 VA outpatient treatment records, the Veteran complained of pain worsening at the left knee lateral aspect and his left knee giving out on him several times causing him difficulty at work as a truck driver.  Most recently in April 2008, a VA outpatient treatment record noted the Veteran's diagnosis of a left lateral meniscus tear before and after undergoing surgery for a left lateral meniscectomy, and an x-ray report showed mild tricompartmental degenerative disease.  

Moreover, at the December 2010 personal hearing, the Veteran testified that he was treated for his claimed left knee disorder in service and still experiences pain since then.  He is unable to walk far distances or stand on his left leg for long periods of time since his surgery in April 2008.  His wife also testified that the Veteran cannot walk for long periods of time without having to rest, leg gives out on him while walking, he limps a lot, and is in a lot of pain.  She further noted that the Veteran has always attributed his claimed disorders to service.    

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  Review of the evidentiary record shows that the Veteran has not been afforded a Compensation and Pension examination for his claimed bilateral carpal tunnel syndrome and left knee disorder.  The Board notes that the Veteran is competent to assert that he has experienced symptoms relating to his claimed disorders since service, and that he and his wife are competent to describe symptoms observable to a lay person.  As such there remains some question as to whether the Veteran's current claimed disorders are attributable to his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, given the Veteran's contentions regarding his claimed disabilities and assertions of continuity of symptomatology to service, the Board finds that an examination for each claimed disability is necessary prior to final appellate review.  See Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain all outstanding VA treatment records pertaining to the Veteran's claimed bilateral carpal tunnel syndrome and left knee disorder from the Bronx VA Medical Center (VAMC) from September 2001 to the present and from Bay Pines VA Health Care System (HCS) from November 2008 to the present, and associate those records with the claims file.

2.  Next, schedule the Veteran for the appropriate VA examination to determine whether he has a current diagnosis of bilateral carpal tunnel syndrome.  The examiner should identify and clarify all disorders associated with the upper extremities and determine whether there is a causal relationship between active military service and each diagnosed disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  For each disorder found, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to the Veteran's active service.   All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and extent of any left knee disorder found, and determine whether there is a causal relationship between active military service and each diagnosed disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  For each left knee disorder found, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to the Veteran's active service.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).






Department of Veterans Affairs


